                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    RHONDA M. MCLEMORE                               §
                                                     §   Civil Action No. 4:18-CV-689
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    WALMART INC., LLC TEXAS STORES,                  §
    ET AL.                                           §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On January 31, 2020, the report of the Magistrate Judge (Dkt. #128) was entered containing

    proposed findings of fact and recommendations that Defendant Paul Bowman’s Motion to Dismiss

    Plaintiff’s Fourth Amended Complaint (Dkt. #73) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

.          It is, therefore, ORDERED that Defendant Paul Bowman’s Motion to Dismiss Plaintiff’s

    Fourth Amended Complaint (Dkt. #73) is GRANTED, and Plaintiff’s claims against Defendant

    Paul Bowman are DISMISSED WITHOUT PREJUDICE.

           IT IS SO ORDERED.
           SIGNED this 26th day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
